 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTOINE D. JOHNSON,                                No. 2:17-cv-1310 JAM KJN P
12                       Petitioner,
13            v.                                         ORDER
14    J. SALAZAR,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 16, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations, along with two separate declarations.

24          On September 4, 2018, petitioner filed a motion for leave to file a notice of errata

25   concerning his failure to seek leave to file his declaration, and to correct his prior use of “with

26   prejudice” to read “without prejudice.” (ECF No. 63.) Good cause appearing, petitioner’s

27   motion is granted. On September 6, 2018, petitioner filed another motion for leave to file a third

28   declaration. In an abundance of caution, petitioner’s request is granted.
                                                         1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and by proper
 4   analysis.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. Petitioner’s motions (ECF Nos. 63, 64) are granted;
 7          2. The findings and recommendations filed August 16, 2018, are adopted in full;
 8          3. Petitioner’s motion to set aside judgment (ECF No. 52) is denied;
 9          4. Any further motions filed by petitioner in this closed case will be disregarded; and
10          5. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
11   § 2253.
12
     October 24, 2018 
13
                                                           John A. Mendez_________________ 
14
                                                           United States District Court Judge 
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
